DETAILED ACTION
The action is responsive to the following communications: the Application filed September 22, 2020, and the information disclosure statement (IDS) filed March 28, 2022.
Claims 1-30 are pending. Claims 24-30 have been cancelled in response to Requirement for Election/Restriction. Claims 1 and 19 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing is objected to because:
Figure 1 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figure 1 for the first time with the filing of this application. These figure represent prior art.
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-16 and 19-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Holst (US 6,188,596) in view of e.g., Adams et al. (US 2015/0131368).
Regarding independent claims 1 and 19, Holst teaches a memory, comprising: 
a first bit line (e.g., FIG. 3: 302A) for a first column; 
a second bit line (302B) for the first column; 
the first column including a plurality of first bitcells (301), each first bitcell having a first read port (151 first output port) coupled to the first bit line (302A), a second read port (151 second output port) coupled to the second bit line (302B), and a write port (FIG. 5: 502A/B and input of P117/N118) coupled to the first bit line and to the second bit line; 
a first global read bit line (FIG. 4: gbl); 
a second global read bit line (l_gbl); 
a first logic gate (403) having a first input coupled to the first bit line and having an output coupled to the first global read bit line; and 
a second logic gate (404) having a first input connected to the second bit line and having an output coupled to the second global bit line (see FIGS. 3-4 and accompanying disclosure).
Holst does not explicitly disclose a write port coupled to the first bit line and to the second bit line; 
However, Holst discloses a write operation using write ports (see FIG. 5: 502A/B and input of P117/N118 and accompanying disclosure).
Further, write ports coupled to local bit (claimed the first bit line) and complementary bit line (claimed the second bit line) is a well-known technology for a type of SRAM for its purpose.
For support, of the above asserted facts, see for example, Adams et al. (US 2015/0131368), FIG. 1, write ports (DLT/DLC) coupled to local bit line pair (BLT/BLC) through transmission gates (128/130 and 132/14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize write ports coupled to local bit line pair in static random access memory writing circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 11 and 22, Holst and Adams et al., as combined, teach the limitations of claims 1 and 19, respectively.
Holst and Adams et al. do not explicitly disclose a plurality of word line pairs corresponding to the plurality of first bitcells, each word line pair including a first read port word line and a second read port word line.
However, word line pair for read operation in SRAM memory is a well-known technology for a type of SRAM for its purpose.
For support, of the above asserted facts, see for example, Wang et al. (US 2022/0036942), e.g., prior art, FIG. 3, and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize word line pair in SRAM memory because these conventional technology are well established in the art of the memory devices.
Regarding claims 12 and 23, Holst and Adams et al., as combined, teach the limitations of claims 11 and 22, respectively.
Adams et al. further teach first bitcell includes a first access transistor coupled to the first bit line and a second access transistor coupled to the second bit line (see FIG. 1).
Regarding claim 13, Holst and Adams et al., as combined, teach the limitations of claim 1.
Holst further teaches a first sense amplifier (FIG. 4: 403) having an input coupled to the first global read bit line (gbl); and a second sense amplifier (404) having an input coupled to the second global read bit line (l_gbl).
Regarding claim 14, Holst and Adams et al., as combined, teach the limitations of claim 13.
Holst further teaches the first sense amplifier is a first inverter and the second sense amplifier is a second inverter (see FIG. 4).
Regarding claim 16, Holst and Adams et al., as combined, teach the limitations of claim 1.
Holst further teaches the first column is a first upper column included in an upper bank, the first bit line is a first bit line for the first upper column, and the second bit line is a second bit line for the first upper column, the memory further comprising a lower bank including: a first bit line for a first lower column; a second bit line for the first lower column; the first lower column including a plurality of second bitcells, each second bitcell having a first read port coupled to the first bit line for the first lower column, a second read port coupled to the second bit line for the first lower column, and a write port coupled to the first bit line for the first lower column and to the second bit line for the first lower column; and wherein the first logic gate further includes a second input coupled to the first bit line for the first lower column, and the second logic gate further includes a second input coupled to the second bit line for the first lower column (see FIG. 3 and accompanying disclosure).
Regarding claim 20, Holst and Adams et al., as combined, teach the limitations of claim 19.
Host and Adams et al. do not explicitly disclose the limitations of claim 20.
However, Host teaches bank structure of memory device and Adams et al. teach the first transmission gate (FIG. 1: 128/130) and the second transmission gate (132/134) controlled by write enable signals (BSW/BSR_B)
So, it is a well-known technology configured to enabling/disabling transmission gate in response to an assertion of a write multiplexing address signal the combination of write enable signals taught by Adams and bank address signals taught by Host.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize data write enable/disable signals in memory bank structure because these conventional technology are well established in the art of the memory devices.
Regarding claim 21, Holst and Adams et al., as combined, teach the limitations of claim 19.
Host and Adams et al. do not explicitly disclose the limitations of claim 21.
However, the memory is included within a cellular telephone a well-known technology.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory in a cellular telwphone because these conventional technology are well established in the art of the memory devices.

Claims 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Holst (US 6,188,596) in view of e.g., Adams et al. (US 2015/0131368), further in view of Drake et al. (US 2017/0103817).
Regarding claim 17, Holst and Adams et al., as combined, teach the limitations of claim 16.
Holst and Adams et al. do not explicitly disclose the first logic gate is a first NAND gate and the second logic gate is a second NAND gate.
Drake et al. teach the deficiencies in FIG. 1A, 83, i.e., data read logic (claimed the first logic gate) 83 applied to Holst’s inverter logic (FIG. 4, 403 and 404).
Holst, Adams and Drake are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Host and Adams with the specified features of Drake because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Drake et al. to the teaching of Holst and Adams et al., as combined, such that SRAM memory, as taught by Holst and Adams et al., utilizes NAND data read logic, as taught by Drake et al., for the purpose of utilizing bank structure of memory array, thereby selectively enabling data read path in a multi-bank structure of memory array.
Regarding claim 18, Holst, Adams et al. and Drake et al., as combined, teach the limitations of claim 17.
Drake et al. further teach a first NMOS transistor (e.g., FIG. 1A: NMOS transistor input from output of 83) having a source coupled to ground, a drain coupled to first global read bit line, and a gate coupled to the output of the first NAND gate.
Drake et al. do not explicitly disclose a first NMOS transistor having a source coupled to ground, a drain coupled to second global read bit line, and a gate coupled to the output of the second NAND gate .
However, Drake et al. teach a first NMOS transistor coupled to first global read bit line and extending the first NMOS transistor coupled to first global bit line to the first NMOS transistor coupled to second global read bit line is a well-known technology in a memory area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Drake et al. for the same purpose of utilizing bank structure of memory array, thereby selectively enabling data read path in a multi-bank structure of memory array.

Allowable Subject Matter
Claims 2-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825